Citation Nr: 1543156	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to secondary service connection for a left knee disability, due to bilateral pes planus with hammertoes and plantar calluses.
 
2. Entitlement to secondary service connection for a low back disability, due to bilateral pes planus with hammertoes and plantar calluses.
 
3. Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus with hammertoes and plantar calluses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO in St. Petersburg, Florida.

In a March 2013 statement, the Veteran withdrew his request for a Travel Board hearing.

In a February 2014 decision, the Board denied the claims for service connection for a left knee disability and a low back disability, and remanded the claim for service connection for a right knee disability for additional development. 

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). In an October 2014 joint motion for partial remand, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and the issues remanded, but only to the extent that the Board denied the left knee and low back claims on a secondary basis. The parties did not challenge the Board's denial of direct service connection for the left knee and low back disabilities. In an October 2014 Court order, the joint motion was granted, the Board's February 2014 decision was vacated only as to the issues of secondary service connection for left knee and low back disabilities, and these two issues were remanded. The case was subsequently returned to the Board. Thus, the issues of entitlement to direct service connection for left knee and low back disabilities are no longer before the Board.

Meanwhile, while this case was at the Court, the Agency of Original Jurisdiction (AOJ) was processing the Board's February 2014 remand, and the issue of entitlement to service connection for a right knee disability was also returned to the Board.

The Board remanded the issues on appeal in January 2015. Specifically, the Board remanded the issues on appeal for supplemental examinations and opinions in regard to the claimed conditions.

The record before the Board consists of electronic Virtual VA and VBMS folders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral knee disabilities and low back disability are secondary to his service-connected bilateral foot disabilities (bilateral pes planus, with hammer toes 2-4, and plantar calluses).

Service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Per the January 2015 Board remand a VA examination was provided to the Veteran in April 2015. The examiner opined that the Veteran's bilateral knee condition is less likely than not proximately due to or the result of the Veteran's service connection bilateral foot condition. The examiner explained that while the Veteran has stated that the pain caused by his bilateral foot condition has altered his gait; there is no documentation in the medical literature establishing a direct cause and effect relationship between the Veteran's bilateral foot condition and the development of his right knee osteoarthritis, right knee meniscal tear, or left knee sprain. The examiner further concluded that there is no objective medical evidence that the Veteran's bilateral foot condition caused or permanently aggravated the Veteran's current bilateral knee condition as the medical literature does not support such a finding.

Additionally, the April 2015 examiner opined that the Veteran's low back condition is less likely than not proximately due to or the result of the Veteran's service connected condition. Again, the examiner explained that while the Veteran has stated that the pain caused by his bilateral foot condition has altered his gait; there is no documentation in the medical literature establishing a direct cause and effect relationship between the Veteran's bilateral foot condition and the development of his lumbar degenerative arthritis. The examiner further concluded that there is no objective medical evidence that the Veteran's bilateral foot condition caused or permanently aggravated the Veteran's current lumbar degenerative arthritis as the medical literature does not support such a finding. The examiner added that the degenerative changes observed in the Veteran are at the level expected on a person of his age.

The Board finds that a supplement opinion is warranted. While the April 2015 examiner provided an opinion in regard to whether the Veteran's service connected bilateral foot condition caused or aggravated the claimed conditions; the examiner failed to opine as to whether an altered gait in itself can cause or aggravate the claimed conditions. As VA has found the Veteran's statement credible in regard to altering his gait due to his bilateral foot condition, an opinion should be rendered as to whether it is as likely as not that the Veteran's altered gait caused or aggravated the Veteran's bilateral knee and low back conditions.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion to determine the etiology of any current bilateral knee and low back disabilities. The electronic claims file must be made available to and reviewed by the examiner. The examiner should specifically respond to the following questions:

(a) Whether it is at least as likely as not that the service-connected bilateral foot disability (bilateral pes planus, with hammer toes, and plantar calluses), to include its symptoms such as an altered gait: (1) caused or (2) permanently aggravated any current right knee or left knee disabilities? 

(b) Whether it is at least as likely as not that the service-connected bilateral foot disability, to include its symptoms such as an altered gait: (1) caused or (2) permanently aggravated any current low back disability? 

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

2. After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




